                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:16-cr-236-MOC-DSC-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                      ORDER
                                                )
 KAREN SPURLIN TURNER,                          )
                                                )
                   Defendant.                   )



       THIS MATTER is before the Court following the Government’s Submission Regarding

Restitution, filed on May 22, 2020. Defendant has not responded to the Government’s filing.

Before ruling on the Government’s filing and determining the amount of restitution, the Court

will give Defendant the opportunity to respond.

       Defendant, therefore, shall have ten days in which to respond to the Government’s filing.

If Defendant fails to respond, the Court will likely approve the amount of restitution asserted by

the Government without further notice.

       IT IS SO ORDERED.


 Signed: June 5, 2020




       Case 3:16-cr-00236-MOC-DSC Document 29 Filed 06/05/20 Page 1 of 1
